Title: To Thomas Jefferson from Nathaniel Macon, 17 June 1802
From: Macon, Nathaniel
To: Jefferson, Thomas


            SirBuck Spring 17 June 1802
            Believing that it will not be disagreable to you to hear the sentiments of the people in the different parts of the Union and having since my return been in three of the adjoining Counties, I with real pleasure inform you, that all (except those who were not expected to be pleased) seem to be perfectly satisfied with the conduct of those, to whom they have entrusted the management of their public affairs, some who before the electoral election appeared to be almost indifferent as to the electn. have declared their sincere approbation of the choice and their Joy that the late election gave birth to an administration which deserves the support of every American
            I was at Raleigh the first of June, Judge Hall of South Carolina not attending, there was no court for the trial of causes. Mr. Harris attended and done every thing which could be done by one Judge, I saw General Davie there, had some conversation with him, from which I hope he is inclined to give the present administration his support, I only mention this because very different reports were circulated at Washington last winter—The only hope of the dissatisfied is to produce a division among the Republicans, of which I hope there is no danger, I also hope none of them want offices, office hunters are never to be satisfied,
            Every one pleased with the appointing Potter district Judge, and none that I know displeased with appointment of Harris
            I am with respect Sir yr. most obt. Sevt
            Nathl. Macon
          